DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
1.	This action is responsive to an amendment filed on 11/16/2020. Claims 1-17 are pending.

Response to Arguments  
2.	Applicant's arguments filed 11/16/2020 have been fully considered but are ;moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alperin et al. (US 2006/0245581) in further view of Weijand et al. (US 2015/0304769) in further view Rand et al. (US 2016/0246747) in view Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360).
	Regarding claim 1, Alperin teaches an audio transducer, configured to generate an analogue audio transducer signal; interface circuitry, configured to receive, from the audio transducer, the analogue audio transducer signal; and convert the analogue audio transducer signal into a digital audio transducer signal (see fig. 2, ¶ 0015-0016. The system receives the microphone (transducer) analog signal at the interface device and converts the analog to digital signal.).
	Alperin discloses a microphone connected to an device via an audio jack.

	Modi teaches a USB audio accessory device (see fig. 1, ¶ 0028. The device has an I/O Port (14) that allow connection of a headphone to the device. The connection can be jacks or USB.). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alperin to incorporate an audio jack and USB. The combination will be obvious that the connection can be a USB in place of an audio jack. The modification provides different connection that can be USB as well as jack connection.
	 Rand teaches a USB audio accessory device, comprising (see fig. 3, 7, ¶ 0017, 0036, 0076-0077. Rand discloses a host device and a peripheral device which are connected by a USB-C. The peripheral device has microphones and speakers. The hosts device has interface circuity that determines mode of operation as well as have a path for both analog and digital audio signals. The signals paths for transfer of audios signals received from the microphones (audio transducer) of the peripheral device to the host device.); and a USB-C connector for connecting to a USB host device, coupled to the interface circuitry; and wherein the interface circuitry is operable, in a first mode of operation (see fig. 3, 7, ¶ 0031, 0035-0036, 0076-0077. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path.). 
	Rand discloses a USB-C connection between host device and peripheral device. The system connection provides both analog and digital audio signals for processing.
	Alperin, Modi and Rand do not disclose to output simultaneously the analogue audio transducer signal over a first pin of the USB-C connector, and the digital audio transducer signal over second and third pins of the USB-C connector. 
	Jianan teaches to output simultaneously the analogue audio transducer signal over a pin of the USB connector, and the digital audio transducer signal over pin of the USB connector (see description, page 1, first paragraph “ the transmission of digital signals and analog signals can be performed separately or simultaneously through the USB 3.0 standard interface” and see page 6, paragraph 6, “In the interface, digital signals and analog signals are transmitted separately or even simultaneously”. Jianan discloses a USB connection with analog and digital signals transmitted simultaneously.).
	The teachings of Jianan to Alperin, Modi and Rand in combination provides the USB connection with analog and digital signals being transmitted simultaneously.
	It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Modi and Rand to incorporate USB connection with analog and digital signals being transmitted simultaneously. The modification would be apply both signals be transmitted simultaneously through a USB connection.

	Gu teaches analogue audio transducer signal over a first pin of the USB-C connector, and the digital audio transducer signal over second and third pins of the USB-C connector (see description, page 1, first paragraph, the USB interface connection has an analog signal on one pin and the digital signal transmitted on another pin.).
The teachings of Gu to Alperin, Modi, Rand and Jianan in combination provides the USB connection with analog and digital signals being transmitted on different pins.
	It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Modi, Rand and Jianan to incorporate USB connection with analog and digital signals being transmitted on different pins. The modification would be to apply both signals be transmitted simultaneously through a USB connection on different pins.
	Gu, Alperin, Modi, Rand and Jianan do not teach the digital audio transducer signal over second and third pins of the USB-C connector
	Lim teaches the digital audio transducer signal over second and third pins of the USB-C connector (see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.).
The teachings of Lim to Gu, Alperin, Modi, Rand and Jianan in combination provides the digital representation of the audio transducer signal over second and third pins of the USB-C connector.
.


5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Cheng et al. (US 2017/0194755) in further view of Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360).
	Regarding claim 8, Rand teaches a USB host device, comprising: a USB-C connector, connectable to a USB audio accessory device; and processing circuitry, coupled to the USB-C connector (see fig. 3, 7, ¶ 0017, 0036, 0076-0077. Rand discloses a host device and a peripheral device which are connected by a USB-C. The peripheral device has microphones and speakers. The hosts device has interface circuity that determines mode of operation as well as have a path for both analog and digital audio signals.); and wherein the processing circuitry is operative to selectively process a selected one of the analogue and digital representations of the audio transducer signal (see ¶  0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.). 

Rand does not disclose wherein the processing circuitry is operative to receive simultaneously from the USB audio accessory device an analogue representation of an audio transducer signal generated by an audio transducer of the USB audio accessory device responsive to sound incident at the audio transducer over a first pin of the USB-C connector, and a digital representation of the audio transducer signal over second and third pins of the USB-C connector. 
Cheng teaches wherein the processing circuitry is operative to receive from the USB audio accessory device an audio transducer signal generated by an audio transducer of the USB audio accessory device responsive to sound incident at the audio transducer over a first pin of the USB-C connector (see fig. 1, 25, ¶ 0063. The USB-C has a microphone signal that is received from the microphone of the headset device to one pin of the USB-C.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand to incorporate USB-C that receives an audio signal through one pin on the USB-C connection. The modification would be apply The headphone microphone signal being transmitted and received at the device USB-C port to transmit the audio signal over a single pin. 
Jianan teaches to output simultaneously the analogue representation of the audio transducer signal over a pin of the USB connector, and the digital representation of the audio transducer signal over pin of the USB connector (see description, page 1, first paragraph “ the transmission of digital signals and analog signals can be performed separately or simultaneously through the USB 3.0 standard interface” and see page 6, paragraph 6, “In the interface, digital signals and analog signals are transmitted separately or even simultaneously”. Jianan discloses a USB connection with analog and digital signals transmitted simultaneously.).
The teachings of Jianan to Rand and Cheng in combination provides the USB connection with analog and digital signals being transmitted simultaneously.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand to incorporate USB connection with analog and digital signals being transmitted simultaneously. The modification would be apply both signals be transmitted simultaneously through a USB connection. 
Rand, Cheng and Jianan do not disclose analogue representation of the audio transducer signal over a first pin of the USB-C connector, and the digital representation of the audio transducer signal over second and third pins of the USB-C connector. 
Gu teaches analogue representation of the audio transducer signal over a first pin of the USB connector, and the digital representation of the audio transducer signal over another pin of the USB connector (see description, page 1, first paragraph, the USB interface connection has an analog signal on one pin and the digital signal transmitted on another pin.).
The teachings of Gu to Rand, Cheng and Jianan in combination provides the USB connection with analog and digital signals being transmitted on different pins.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng and Jianan to incorporate USB connection with analog and digital signals being transmitted on different pins. The modification would be to apply both signals be transmitted simultaneously through a USB connection on different pins.
Gu, Rand, Cheng and Jianan do not teach the digital representation of the audio transducer signal over second and third pins of the USB-C connector.
(see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.). 
The teachings of Lim to Gu, Rand, Cheng and Jianan in combination provides the digital representation of the audio transducer signal over second and third pins of the USB-C connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Gu, Rand, Cheng and Jianan to incorporate USB-C connection with digital signal being transmitted on two pins. The modification would be to transmit the digital signal over two pins.



6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Danieli (US 2003/0216183) in view Cheng et al. (US 2017/0194755) in further view of Lim (US 2016/0364360) in further view of Liu et al. (US 2009/0194887).
Regarding claim 18, Rand teaches a method for processing an analogue transducer signal through a USB-C connector, comprising: receiving the analogue transducer signal via one or more pins of the USB-C connector (see fig. 3-4, ¶ 0039, 0088. Rand discloses wherein the USB-C has signal paths for receiving analog signals. The pins in view of the microphone are processed by two pins (Dp and Dn).); wherein a USB-C host coupled to a USB-C connector selectively processes at least one of the analogue transducer signal and the digital representation of the analogue transducer (see ¶  0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.). 
Rand does not disclose that the receiving the analogue transducer signal generated by an audio transducer of the USB audio accessory device responsive to sound incident at the audio transducer via one or more pins of the USB-C connector.
Cheng teaches receiving the analogue transducer signal generated by an audio transducer of the USB audio accessory device responsive to sound incident at the audio transducer via one or more pins of the USB-C connector (see fig. 1, 25, ¶ 0063. The USB-C has a microphone signal that is received from the microphone of the headset device to one pin of the USB-C.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand to incorporate USB-C that receives an audio signal through one pin on the USB-C connection. The modification would be apply The headphone microphone signal being transmitted and received at the device USB-C port to transmit the audio signal over a single pin. 
Rand and Cheng do not teach simultaneously receiving a digital representation of the analogue transducer signal through a digital link over at least two pins of the USB-C connector; wherein a USB host coupled to a USB connector processes at least one of the analogue transducer signal and the digital representation of the analogue transducer signal to achieve low power consumption for USB-C communication. 
(see fig. 2, ¶ 0041. The analog signal is converted to digital signal to be sent over the USB connector. The digital link would be considered the converter for conversion of the signals.).
The teachings of Danieli to Rand and Cheng in combination provides receiving a digital representation of the analogue transducer signal through a digital link over pins of the USB connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand and Cheng to incorporate receiving a digital representation of the analogue transducer signal through a digital link over pins of the USB connector. 
Rand, Cheng and Danieli do not teach simultaneously receiving a digital representation through at least two pins of the USB-C connector.
Lim teaches receiving a digital representation through at least two pins of the USB-C connector (see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.). 
The teachings of Lim to Rand, Cheng and Danieli in combination provides the digital representation of the audio transducer signal over two pins of the USB-C connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, and Danieli to incorporate USB-C connection with digital signal being transmitted on two pins. The modification would be to transmit the digital signal over two pins.
Jianan teaches receiving the analogue transducer signal and simultaneously the digital representation of the audio transducer signal via the USB (see description, page 1, first paragraph “ the transmission of digital signals and analog signals can be performed separately or simultaneously through the USB 3.0 standard interface” and see page 6, paragraph 6, “In the interface, digital signals and analog signals are transmitted separately or even simultaneously”. Jianan discloses a USB connection with analog and digital signals transmitted simultaneously.).
The teachings of Jianan to Rand, Cheng and Danieli in combination provides the USB connection with analog and digital signals being transmitted simultaneously.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, Danieli and Lim to incorporate USB connection with analog and digital signals being transmitted simultaneously. The modification would be apply both signals be transmitted simultaneously through a USB connection. 
Rand, Cheng, Danieli, Lim and Jianan do not teach wherein a USB host coupled to a USB connector processes at least one of the analogue transducer signal and the digital representation of the analogue transducer signal to achieve low power consumption for USB communication.
Liu teaches wherein a USB host coupled to a USB connector processes at least one of the analogue transducer signal and the digital representation of the analogue transducer signal to achieve low power consumption for USB-C communication (see fig. 1, ¶ 0021. The system is able to determine the differences between the analog and digital signals. Wherein the voltage is dependent on the signal. The analog signals provide higher power levels than digital signals. Therefore, by selecting digital signal the system would achieve lower power consumption for the USB communication.). 

It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, Danieli, Lim and Jianan to incorporate USB connection power consumption with selecting of a digital or analog signal. The modification would be to transmit data over the USB connection with dependent on power consumption of the selected data signal. 


7.	Claims 2, 4, 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alperin et al. (US 2006/0245581) in further view of Weijand et al. (US 2015/0304769) in further view Rand et al. (US 2016/0246747) in view Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360).
	Regarding claim 2, Alperin, Weijand, Jianan, Gu, and Lim do not teach the USB audio accessory device according to claim 1, wherein the audio transducer comprises a microphone, and wherein the audio transducer signal comprises a voice signal from a user of the USB audio accessory device.
	Rand teaches wherein the audio transducer comprises a microphone, and wherein the audio transducer signal comprises a voice signal from a user of the USB audio accessory device (see fig. 3, ¶ 0078. The peripheral device is USB connectable and has a microphones and speakers.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Jianan, Gu, and Lim to incorporate 


Regarding claim 4, Alperin, Weijand, Jianan, Gu, and Lim do not teach the USB audio accessory device according to claim 1, wherein the interface circuitry is operable to select its mode of operation in dependence on a control signal received over the USB-C connector from the USB host device.
	Rand teaches wherein the interface circuitry is operable to select its mode of operation in dependence on a control signal received over the USB-C connector from the USB host device (see ¶ 0023-0026, 0129-0130. The modes of operation are dependent on the connection control device).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Jianan, Gu, and Lim to incorporate USB control connection of the USB connector. The modification would be to transmit data over the USB connection and change modes of operation of the control device.   


Regarding claim 5, Alperin, Weijand, Jianan, Gu, and Lim do not teach the USB audio accessory device according to claim 1, wherein the interface circuitry is further operable in a second mode of operation in which the analogue audio transducer signal is output over the first pin of the USB-C connector, and the digital audio transducer signal is not output over the second and third pins of the USB-C connector.
(see ¶ 0023-0026, 0129-0130. The modes of operation are dependent on the connection control device. One connection mode would apply analog connection over different contacts. Thus, no digital connection is applied in this mode.). 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Jianan, Gu, and Lim to incorporate USB connection of data transfer over different pins. The modification would be to transmit data over the USB connection on different pins.   


Regarding claim 6, Alperin, Weijand, Jianan, Gu, and Lim do not teach the USB audio accessory device according to claim 1, wherein the interface circuitry is further operable in a second mode of operation in which the analogue audio transducer signal is output over the first pin of the USB-C connector, and the digital audio transducer signal is not output over the second and third pins of the USB-C connector.
Rand teaches wherein the interface circuitry is further operable in a third mode of operation in which the digital audio transducer signal is output over the second and third pins of the USB-C connector, and the analogue audio transducer signal is not output over the first pin of the USB-C connector (see ¶ 0120. Digital data can be provided over different pins in which no analog data is provided.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Jianan, Gu, and Lim to incorporate 

Regarding claim 7, Alperin, Weijand, Jianan, Gu, and Lim do not teach the USB audio accessory device according to claim 1, wherein the digital audio transducer signal is output over the USB-C connector in the first mode of operation using a version of an USB Audio Class or a version of an USB Communication Device Class.
Rand teaches wherein the digital audio transducer signal is output over the USB-C connector in the first mode of operation using a version of an USB Audio Class or a version of an USB Communication Device Class (see ¶ 0111. The signal is outputted over the USB-C in a mode for communication.). 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Jianan, Gu, and Lim to incorporate USB connection of data transfer over different pins. The modification would be to transmit data over the USB connection on different pins.   


8.	Claim 11, 12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Danieli (US 2003/0216183) in further view of Cheng et al. (US 20170194755) in further view of Lim (US 2016/0364360) in further view of Liu et al. (US 2009/0194887).
Regarding claim 11, Rand teaches the USB host device according to claim 8, further comprising one or more switches to establish an analogue signal path between one or more pins of the USB-C connector and a host codec (see ¶ 0028, 0104, 0107, 0133. The connection to the codec is established by the USB connector and the processing of audio data would be of an analog signal.). 

Regarding claim 12, Rand teaches the USB host device according to claim 11, wherein the processing circuitry is operative to disable the analogue signal path and host codec responsive to selection of the digital representation of the audio transducer signal (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.).


Regarding claim 13, Rand teaches the USB host device according to claim 8, wherein the digital representation of the audio transducer signal is received using a version of a USB Audio Class or a version of a USB Communication Device Class (see ¶ 0111. The signal is outputted over the USB-C in a mode for communication.). 


Regarding claim 14, Rand teaches the USB host device according to claim 8, wherein the processing circuitry is configured to process the analogue representation of the audio transducer signal to perform a first processing step and to process the digital representation of the audio transducer signal to perform a second processing step (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths. The system is able to make the determination as to which process it is going to provide as audio processing or voice processing.).
 

Regarding 15, Rand teaches the USB host device according to claim 14, wherein the second processing step is initiated responsive to a positive result of the first processing step (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths. The system is able to make the determination as to which process it is going to provide as audio processing or voice processing. Thus if there is no connection between device and accessory then there would be no positive result. The connection needs to be made to process the audio signals for input and output. Thus, the connection between the device and the accessory are connected in communication then it would be positive as to the signaling between the two devices.). 








9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alperin et al. (US 2006/0245581) in further view of Weijand et al. (US 2015/0304769) in further view Rand et al. (US 2016/0246747) in view Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360) ) in further view of Galloway et al. (US 2008/0307109) in further view of Patel et al. (US 2019/020777).
	Regarding claim 3, Alperin, Weijand, Rand, Jianan, and Gu do not teach the USB audio accessory device according to claim 1, wherein the digital audio transducer signal is output over the second and third pins of the USB-C connector in one or more transactions of maximum packet size such that transmission initially occurs at a rate which is faster than real time, followed by one or more transactions of less than maximum packet size such that the transmission subsequently occurs at a rate which is equal to real time. 
Lim teaches the digital audio transducer signal is output over the second and third pins of the USB-C connector (see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.). 
The teachings of Lim to Alperin, Weijand, Rand, Jianan, and Gu in combination provides the digital audio transducer signal over second and third pins of the USB-C connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Rand, Jianan, and Gu to incorporate USB-C connection with digital signal being transmitted on two pins. The modification would be to transmit the digital signal over two pins.

Galloway teaches more transactions of maximum packet size such that transmission initially occurs at a rate which is faster than real time, followed by one or more transactions of less than maximum packet size such that the transmission subsequently occurs at a rate which is equal to real time (see ¶ 0160. The packet size is determined by the speed. However, the larger packets are transmitted then it would follower a smaller packet.).
The teachings of Galloway to Alperin, Weijand, Rand, Jianan, Gu, Lim in combination provides the packet size with a packet rate for transmitting larger packets to smaller packets. 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Alperin, Weijand, Rand, Jianan, Gu, Lim to incorporate packet size and rate. The modification would be to transmit the larger packets at a rate. 
Galloway, Alperin, Weijand, Rand, Jianan, Gu, Lim do not teach transmission rates with packet size.
Patel discloses packet size in is sent faster than normal rate in real time (see ¶ 0013-0014).
The combination of Patel to Galloway, Alperin, Weijand, Rand, Jianan, Gu, Lim would provide the transmission rate as to the packet size as taught by Patel in view of Galloway.
. 


10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Cheng et al. (US 2017/0194755) in further view of Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360) in further view of Galloway et al. (US 2008/0307109) in further view of Patel et al. (US 2019/020777).
Regarding claim 17, Rand, Cheng, Jianan, and Gu do not teach the USB host device according to claim 8, wherein the digital representation is received over the second and third pins of the USB-C connector in one or more transactions of maximum packet size such that reception initially occurs at a rate which is faster than real time, followed by one or more transactions of less than maximum packet size such that the reception subsequently occurs at a rate which is equal to real time.
Lim teaches the digital representation is output over the second and third pins of the USB-C connector (see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.). 
The teachings of Lim to Rand, Cheng, Jianan, and Gu in combination provides the digital representation of the audio transducer signal over second and third pins of the USB-C connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, Jianan, and Gu to incorporate USB-C 
Rand, Cheng, Jianan, Gu and Lim do not teach one or more transactions of maximum packet size such that transmission initially occurs at a rate which is faster than real time, followed by one or more transactions of less than maximum packet size such that the transmission subsequently occurs at a rate which is equal to real time.
Galloway teaches more transactions of maximum packet size such that transmission initially occurs at a rate which is faster than real time, followed by one or more transactions of less than maximum packet size such that the transmission subsequently occurs at a rate which is equal to real time (see ¶ 0160. The packet size is determined by the speed. However, the larger packets are transmitted then it would follower a smaller packet.).
The teachings of Galloway to Rand, Cheng, Jianan, Gu and Lim  in combination provides the packet size with a packet rate for transmitting larger packets to smaller packets. 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, Jianan, Gu and Lim  to incorporate packet size and rate. The modification would be to transmit the larger packets at a rate. 
Galloway, Rand, Cheng, Jianan, Gu and Lim do not teach transmission rates with packet size.
Patel discloses packet size in is sent faster than normal rate in real time (see ¶ 0013-0014).
The combination of Patel to Galloway, Rand, Cheng, Jianan, Gu and Lim would provide the transmission rate as to the packet size as taught by Patel in view of Galloway.
.


11.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Cheng et al. (US 2017/0194755) in further view of Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360) in further view of Ganong, III et al. (US 2014/0278435).
	Regarding claim 9, Jianan, Cheng, Gu and Lim do not teach the USB host device according to claim 8, wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input for detection of at least one of voice for always-listening or always-on voice processing.
Rand teaches wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.).  
Rand, Jianan, Cheng, Gu and Lim do not teach detection of at least one of voice for always-listening or always-on voice processing.
	Ganong teaches wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input for detection of at (see ¶ 0073-0074. The device is enabled always listening or on voice control.). 
	The combination of Ganong to Rand, Jianan, Cheng, Gu and Lim provide the voice detection for a device.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Jianan, Cheng, Gu and Lim to incorporate voice detection for a device. The modification would be to have a device with voice detection for hands free communication. 



Regarding claim 10, Jianan, Cheng, Gu and Lim do not teach the USB host device according to claim 9, wherein the processing circuitry is operative to select the digital representation of the audio transducer signal responsive to detection of a voice input using the analogue representation of the audio transducer signal.
Rand teaches wherein the processing circuitry is operative to select the digital representation of the audio transducer signal (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.).  
Rand, Jianan, Cheng, Gu and Lim do not teach detection of at least one of voice for always-listening or always-on voice processing.
	Ganong teaches wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input for detection of at (see ¶ 0073-0074. The device is enabled always listening or on voice control.). 
	The combination of Ganong to Rand, Jianan, Cheng, Gu and Lim provide the voice detection for a device.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Jianan, Cheng, Gu and Lim to incorporate voice detection for a device. The modification would be to have a device with voice detection for hands free communication. 



12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Cheng et al. (US 2017/0194755) in further view of Jianan Liang (CN 201508926, translated) in further view of Gu Wendong (CN 104408005, translated) in further view of Lim (US 2016/0364360) in further view of Ganong, III et al. (US 2014/0278435) in further view of Liu et al. (US 2009/0194887).
Regarding claim 16, Rand, Cheng, Jianan and Gu do not teach the USB host device according to claim 14, wherein a digital link over the second and third pins is in a non-operative low power state while the processing circuitry performs the first processing step. 
 Rand, Cheng, Jianan and Gu do not teach a digital representation through at least two pins of the USB-C connector.
 (see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.). 
The teachings of Lim to Rand, Cheng, Jianan and Gu in combination provides the digital representation of the audio transducer signal over two pins of the USB-C connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, Jianan and Gu to incorporate USB-C connection with digital signal being transmitted on two pins. The modification would be to transmit the digital signal over two pins.
Rand, Cheng, Jianan, Gu and Lim do not teach wherein a USB host coupled to a USB connector processes low power consumption for USB communication.
Liu teaches wherein a digital link over pins is in a non-operative low power state while the processing circuitry performs the first processing step (see fig. 1, ¶ 0021. The system is able to determine the differences between the analog and digital signals. Wherein the voltage is dependent on the signal. The analog signals provide higher power levels than digital signals. Therefore, by selecting digital signal the system would achieve lower power consumption for the USB communication.). 
The teachings of Liu to Rand, Cheng, Jianan, Gu, and Lim in combination provides power consumption based on the signals being selected for processing over the USB connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Cheng, Jianan, Gu and Lim to incorporate USB connection power consumption with selecting of a digital or analog signal. The . 


13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Danieli (US 2003/0216183) in view Cheng et al. (US 2017/0194755) in further view of Lim (US 2016/0364360) in further view of Liu et al. (US 2009/0194887).
Regarding claim 19, Rand teaches the method according to claim 18, wherein the USB-C host processes the analogue transducer signal to perform a first processing step and the USB-C host then processes the digital representation of the analogue transducer to perform a second processing step (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths. The system is able to make the determination as to which process it is going to provide as audio processing or voice processing.).







14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rand et al. (US 2016/0246747) in view Danieli (US 2003/0216183) in further view Cheng et al. (US 2017/0194755) in further view of Lim (US 2016/0364360) in further view of Liu et al. (US 2009/0194887) in further view of Galloway et al. (US 2008/0307109) in further view of Patel et al. (US 2019/020777).
	Regarding claim 20, Rand, Danieli, Cheng, Lim and Liu do not teach the method according to claim 19, wherein the digital representation is received in one or more transactions of maximum packet size such that transmission occurs faster than real time followed by one or more transactions of less than maximum packet size such that the transmission occurs equal to real time. 
Galloway teaches wherein the digital representation is received in one or more transactions of maximum packet size such that transmission occurs faster than real time followed by one or more transactions of less than maximum packet size such that the transmission occurs equal to real time (see ¶ 0160. The packet size is determined by the speed. However, the larger packets are transmitted then it would follower a smaller packet.).
The teachings of Galloway to Rand, Danieli, Cheng, Lim and Liu in combination provides the packet size with a packet rate for transmitting larger packets to smaller packets. 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Rand, Danieli, Cheng, Lim and Liu to incorporate packet size and rate. The modification would be to transmit the larger packets at a rate. 

Patel discloses packet size in is sent faster than normal rate in real time (see ¶ 0013-0014).
The combination of Patel to Galloway, Rand, Danieli, Cheng, Lim and Liu would provide the transmission rate as to the packet size as taught by Patel in view of Galloway.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Galloway, Rand, Danieli, Cheng, Lim and Liu to incorporate packet size and rate. The modification would be to transmit the larger packets at a rate. 


Conclusion
15.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651